Exhibit 10.6

VOTING AND SUPPORT AGREEMENT

February , 2019

Dear Sirs/Mesdames,

Re: Option Agreement dated February 27, 2019 (the "Option Agreement") between
BeMetals Corp. ("BMET"), BMET USA Corp. ("BMET USA"), Thunder Mountain Gold,
Inc. ("THMG"), Thunder Mountain Resources, Inc. ("TMRI") and South Mountain
Mines, Inc. 

Reference is made the Option Agreement pursuant to which TMRI will grant to BMET
USA of an option to acquire all of the issued and outstanding shares of THMG’s
wholly-owned subsidiary, South Mountain Mines Inc. (the "Proposed Transaction").
 Capitalized terms used but not otherwise defined herein shall have the same
meanings given to them in the Option Agreement. The completion of the Proposed
Transaction will be conditional upon, among other things, the approval of the
shareholders of THMG in accordance with Nevada corporate law and the rules and
policies of the TSX Venture Exchange (the “TSX-V”).

The undersigned (the "Securityholder") is the registered and/or beneficial owner
of and/or has control or direction over that number of shares of common stock,
options and warrants of THMG (the "Subject Securities") set forth on the
execution page of this voting and support agreement (this "Agreement") and has
agreed to enter into this voting and support agreement (the “Agreement”) in
respect of the Proposed Transaction. For greater certainty, the term "Subject
Securities" shall include all of the shares of common stock in the capital of
THMG ("THMG Shares"), warrants to purchase THMG Shares and options exercisable
for THMG Shares that may become beneficially owned, or in respect of which the
voting may become, directly or indirectly, controlled or directed by, the
Securityholder after the date hereof and prior to the time at which THMG obtains
the last of all requisite shareholder approvals (the “THMG Shareholder
Approvals”) of the Option Agreement and the transactions contemplated thereunder
as required by the TSXV as well as under all applicable corporate laws in its
jurisdiction of existence (the "Ending Time"), including all of the THMG Shares
issued upon the conversion, exchange or exercise of any securities or rights of
THMG convertible into or exchangeable or exercisable for THMG Shares held by the
Securityholder or which may otherwise be acquired by the Securityholder after
the date hereof and prior to the Ending Time.

NOW THEREFORE, for good and valuable consideration, including the covenant of
BMET to make a cash payment of US$100,000 in respect of Tranche 1 as
contemplated in section 4.2(1) of the Option Agreement, the receipt and
sufficiency of which are hereby acknowledged, BMET, THMG and the Securityholder
(collectively, the "Parties") agree as follows:

1.The Securityholder covenants and agrees that, at the meeting of THMG
shareholders to be held in connection with the Proposed Transaction in order to
obtain the THMG Shareholder Approvals (the "THMG Meeting"), the Securityholder
shall cause its Subject Securities (which have a right to vote at such meeting)
to be counted as present for purposes of establishing quorum and shall (or cause
the holder of record to, if the Securityholder is the beneficial owner but not
the holder of record of the Subject Securities) vote all of the Subject
Securities: (a) in favour of the approval of the Proposed Transaction and/or any
actions required in furtherance of the Proposed Transaction; and (b) to oppose
any proposed action by any other party, the result of which could impede,
interfere with or delay completion of the Proposed Transaction.   

--------------------------------------------------------------------------------



2.To the extent that THMG determines to obtain the THMG Shareholder Approvals
through the written consents of the shareholders of THMG (and provided that THMG
is permitted under applicable corporate law and the policies of the TSX-V to do
so), the Securityholder agrees to execute and deliver to THMG such written
consents as proposed by THMG to obtain the THMG Shareholder Approvals. 

3.The Securityholder hereby waives and agrees in favour of BMET and THMG not to
exercise any rights of appraisal or rights of dissent that the Securityholder
may have arising from the Proposed Transaction. 

4.Except with the prior written consent of BMET (which consent may be withheld
in the sole discretion of BMET) and the prior written consent of THMG (such
consent not to be unreasonably withheld), the Securityholder agrees and
covenants in favour of BMET and THMG not to option, transfer, sell, gift,
pledge, hypothecate, encumber, or otherwise dispose of or grant a proxy or other
right to vote over, any of the Subject Securities or enter into any agreement,
arrangement or understanding in connection therewith during the term of this
Agreement, provided, however, that nothing contained herein shall prohibit the
Securityholder from exercising any options or warrants for THMG Shares.  

5.The Securityholder represents and warrants that: (a) it is the registered
and/or beneficial owner of and/or has control or direction over the Subject
Securities, and no other securities of THMG; (b) it has the sole right to vote
the Subject Securities; (c) none of the Subject Securities are subject to any
voting agreement (other than this Agreement) or adverse claim; (d) no person,
firm, or corporation has any agreement or option, or any right or privilege
capable of becoming an agreement or option, for the purchase, acquisition or
transfer from the Securityholder of any of the Subject Securities; (e) it has
full power and authority to make, enter into and carry out the terms of this
Agreement; and (f) there are no legal proceedings in progress before any public
body, court or authority or, to the knowledge of the Securityholder, pending or
threatened against the Securityholder that would adversely affect in any manner
the ability of the Securityholder to enter into and carry out the terms of this
Agreement. The Securityholder will advise BMET and THMG if any of the
representations or warranties in this Agreement become untrue.  

6.The Securityholder hereby covenants and agrees in favour of BMET that (i) no
later than ten (10) days prior to the date of the THMG Meeting, the
Securityholder shall duly complete and cause the forms of proxy or voting
instruction forms, as applicable, in respect of all of the Subject Securities
which have a right to vote at the THMG Meeting, to be validly delivered to THMG
(or as otherwise directed on such forms) to cause such Subject Securities to be
voted in favour of the Proposed Transaction, and (ii) such forms of proxy or
voting instructions forms, as applicable, shall not be revoked or withdrawn,
unless prior written consent from BMET has been obtained or this Agreement has
been terminated pursuant to Section 8. 

7.If any of the Subject Securities are held through a corporation or trust over
which the Securityholder has control, the Securityholder shall exercise his or
her power and authority to ensure that this Agreement is complied with by said
corporation or trust. 

8.This Agreement shall automatically terminate on the first to occur of: 

(i)at any time upon the written agreement of BMET, THMG and the Securityholder;
 

--------------------------------------------------------------------------------



(ii)the Ending Time; and 

(iii)the date, if any, that the Option Agreement is terminated in accordance
with its terms. 

Upon termination of this Agreement in accordance with this Section 8, the
provisions of this Agreement will become void and no party shall have liability
to any other party, except in respect of a breach of any covenant, agreement or
obligation hereunder, or a misrepresentation in this Agreement arising prior to
termination.

9.Each of the parties agrees to execute such further and other deeds, documents
and assurances and to do such further and other acts as may be necessary to
carry out the true intent and meaning of this Agreement fully and effectually. 

10.It is understood and agreed that monetary damages would not be a sufficient
remedy for any breach of this Agreement by the Securityholder. Without prejudice
to the rights and remedies otherwise available to it, BMET and/or THMG shall be
entitled to equitable relief by way of injunction or otherwise if the
Securityholder breaches, or threatens to breach, any of the provisions of this
Agreement. Neither BMET nor THMG shall be required to obtain or furnish any bond
or similar instrument in connection with or as a condition to obtaining or
seeking any such remedy.  Notwithstanding that damages may be readily
quantifiable, the Securityholder agrees not to plead sufficiency of damages as a
defense in any such proceeding and the Securityholder further agrees to not
oppose BMET or THMG in seeking or the granting of such relief. 

11.This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior or contemporaneous
representations, discussions, proposals, negotiations, conditions,
communications and agreements, whether oral or written, between the parties
relating to the same and all past courses of dealing or industry custom.  No
amendment, modification or waiver of any provision of this Agreement shall be
effective unless in writing and signed by duly authorized signatories of the
parties. The waiver by any party of a breach of or a default under any provision
of this Agreement shall not be construed as a waiver of any subsequent breach of
or default under the same or any other provision of this Agreement, nor shall
any delay or omission on the part of any party to exercise or avail itself of
any right, power, privilege or remedy that it has or may have hereunder operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise of any such right, power, privilege or remedy hereunder. 

12.This Agreement shall be governed, including as to validity, interpretation
and effect, by the laws of the Province of British Columbia and the federal laws
of Canada applicable therein. Each of the parties hereby irrevocably attorns to
the exclusive jurisdiction of the Courts of the Province of British Columbia in
respect of all matters arising under and in relation to this Agreement and
waives any defences to the maintenance of an action in the Courts of the
Province of British Columbia.  

13.Any notice or other communication required or permitted to be given hereunder
shall be sufficiently given if delivered: 

(i)in the case of the Securityholder, to the address appearing on the execution
page;  

--------------------------------------------------------------------------------



(ii)in the case of BMET: 

BeMetals Corp.

Suite 3123 – 595 Burrard Street

Vancouver, British Columbia

Canada, V7X 1J1

 

Attention:John Wilton, President & CEO 

Email:jwilton@bemetalscorp.com   

 

with a copy (that shall not constitute notice) to:

 

DuMoulin Black LLP

10th Floor, 595 Howe Street

Vancouver, British Columbia

V6C 2T5

 

Attention: Lucy Schilling 

Email: lschilling@dumoulinblack.com 

 

(iii)in the case of THMG: 

 

Thunder Mountain Gold, Inc.

11770 President Dr., Ste. F

Boise, ID 83713

USA

 

Attention: Eric Jones, President & CEO 

Email:ericjones@fiberpipe.net 

 

with a copy (that shall not constitute notice) to:

 

McMillan LLP

1500 – 1055 West Georgia Street

Vancouver, British Columbia

V6E 4N7

 

Attention:Michael Taylor 

Email:michael.taylor@mcmillan.ca  

 

14.In the event that any of the provisions of this Agreement shall be held by a
court or other tribunal of competent jurisdiction to be invalid or
unenforceable, the remaining portions hereof shall remain in full force and
effect and such provision shall be enforced to the maximum extent possible so as
to effect the intent of the parties, and shall in no way be affected, impaired
or invalidated.   

15.This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Agreement and all of which, when
taken together, will be deemed to constitute one and the same instrument.  

--------------------------------------------------------------------------------



Please confirm your agreement with the foregoing by signing a copy of this
Agreement where indicated below and returning the same to the undersigned by
facsimile or email.

Sincerely yours,

BeMetals Corp.

 

Thunder Mountain Gold, Inc.

 

Per: Authorized Signatory

 

Per: Authorized Signatory

Accepted and agreed to with effect from the ____ day of __________________,
2019.

 

 

 

(Name of witness)

 

 

(Print Name of Securityholder)

(Signature of witness)

 

(Signature of Securityholder or Authorized Signatory of the Securityholder)

 

 

(Print Name and Title)

 

 

(Number of THMG Shares Held)

 

 

(Number of Options Held)

 

 

(Number of Warrants Held)

 

 

(Address)

 

 

(Email)

 